Bliss, Judge,
delivered the opinion of the court.
'This is. an action for possession of real estaté, and plaintiff relies upon a sheriff’s deed given him, in pursuance of an execution sale in 1863 to satisfy certain judgments against defendant, Garrard Long.
*341The only defense worthy of consideration was attempted to be made by Mrs. Long, who claimed to own an undivided half of the property in her own right; but the court refused to consider it, and instructed the jury in favor of the plaintiff.
This sale was previous to the adoption of the provision contained in section 14, chapter 115, Gen. Stat. 1865 (Wagn. Stat. 935), securing the husband’s interest in his wife’s.real estate» from sale upon execution against him; and defendants do nob bring themselves within the act of 1849, as contained and reenacted in the revision of 1855, p. 754.
The marital interest, therefore, of Garrard Long in the' property passed to the purchaser; and if Mrs. Long’s defense had been fully made, it would have availed her nothing'.
Judgment affirmed.
The ‘other judges concur.'